DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 02, 2021 has been entered.
 
Response to Amendment
The amendment filed July 02, 2021 has been entered. Claims 1, 8-10, 13-16, and 21-22 remain pending in the application. Claims 2-7, 11-12, and 17-20 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Final Office Action mailed April 02, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 14: the syringe plunger rod comprising “an elongate square-shaped body…having an elongated cylindrical hollow form with a hollow portion” (lines 2-3)
Claim 15:
Claim 16: “the hollow portion is shaped substantially similar to that of the elongate body” (lines 1-2) in combination with the syringe plunger rod comprising “an elongate square-shaped body…having an elongated cylindrical hollow form with a hollow portion” (Claim 14, lines 2-3)
Claim 22: “the at least one rib extends the entire length of the elongate body and tapers” (lines 1-2) in combination with the syringe plunger rod comprising “an elongate square-shaped body…having an elongated cylindrical hollow form with a hollow portion” (Claim 14, lines 2-3)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the plurality of spaced openings” in line 17 as opposed to “the plurality of openings”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “the hollow portion is shaped substantially similar to that of the elongate body” in combination with the “syringe plunger rod comprising an elongate square-shaped body…having an elongate cylindrical hollow form” (Claim 14) renders the claim indefinite. It is unclear how the hollow portion and the elongate body can have substantially similar shapes when one is “square shaped” and the other is “cylindrical”. For examination purposes, “the hollow portion is shaped substantially similar to that of the elongate body” has been interpreted as the hollow portion and elongate body are similarly shaped because they both extend the full length of the syringe plunger rod. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haak (USPN 5263934) in view of Sharp (US 2008/0065027) in view of Nevens et al. (USPN 5226897) in further view of Ji et al. (US 2011/0068036), in further view of Riise et al. (US 2005/0179153) in further view of Suzuki (US 2005/0127579) and in further view of Cheng et al. (US 2004/0148002).  
Regarding claim 1, Haak teaches a syringe plunger rod (piston rod 10; Figure 3D) comprising: an elongate body (piston rod 10) having a proximal end and a distal end defining a length (Figure 1) and consisting of three ribs ([Col 4, line 31]; Figure 3D) extending the length of the body (Figure 1); a thumbpress (pressing surface 11) positioned at the proximal end of the elongate body (Figure 1); and a stopper support (piston 9) positioned at the distal end of the elongate body (Figure 1); wherein the syringe plunger rod is a fluid path contact medical device (Figure 1).
Haak fails to explicitly teach at least one of the three ribs having a plurality of openings spaced along the length, and a plurality of support walls contacting two of the three ribs, the support walls spaced along the length of the elongate body and dispersed in one or more of the openings wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial 
Sharp teaches a syringe plunger rod (plunger 14) comprising: ribs (wings 50) extending the length of an elongate body (Figure 8), at least one of the ribs having a plurality of openings (axial spaced openings 52) spaced along the length (Figure 8), wherein the plurality of spaced openings occur at an intersection of at least two of the ribs (Figure 8, wherein the broadest reasonable interpretation of “the plurality of spaced openings occur at an intersection of at least two of the ribs” is that the plurality of openings are located near or adjacent the intersection of at least two ribs). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify at least one of three ribs of Haak to include plurality of openings spaced along its length and occurring at an intersection of at least two of the ribs based on the teachings of Sharp to provide an indication to the user of the quantity of fluid within a barrel of a syringe that utilizes the syringe plunger rod (Sharp [0047]). 
Modified Haak in view of Sharp fails to explicitly teach a plurality of support walls contacting two of the three ribs, the support walls spaced along the length of the elongate body and dispersed in one or more of the openings wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Nevens teaches a syringe plunger rod comprising: ribs (ribs 33) extending the length of an elongate body (shaft 32), an opening (hole 63), and support walls (stiffening discs 34) contacting two of the three ribs (Figure 5), the support walls spaced along the length of the 
Modified Haak in view of Nevens fails to explicitly teach wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Ji teaches a syringe plunger rod (“The pellets comprising the reclaimed plastic can be injection molded into new medical devices, such as…syringe plungers” [0039]) comprising a composition of recycled polypropylene (“the reclaimed plastic comprises substantially only polypropylene and polyethylene.” [0008]; “pellets formed into the medical device consist essentially of polypropylene.” [Claim 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the elongate body and stopper support of Haak to comprise compositions of recycled polypropylene based on the teachings of Ji to allow for the reuse of reclaimed polypropylene products in order to prevent additional waste of otherwise recyclable materials (Ji [0003]). 
Modified Haak in view of Ji fails to explicitly teach the composition comprises a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
 a mixture of recycled resin (“plastic materials that contain predominately recycled PP material” [0133]) and virgin resin (“PP can be compounded with virgin polymers such as, PP,” [0135]), wherein the recycled resin is selected from a combination of post-industrial and post-consumer resin (“The recycled thermoplastic resin can include plastics are derived from post consumer sources…and post industrial molding and extrusion scrap.” [0036]), wherein the recycled resin is a recycled polypropylene (“plastic materials that contain predominately recycled PP material” [0133]) and the virgin resin is a virgin polypropylene (“PP can be compounded with virgin polymers such as, PP” [0135]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the recycled polypropylene elongate body and stopper support of Haak in view of Ji to comprise a composition of a mixture of recycled and virgin polypropylene based on the teachings of Riise because a composition of both recycled and virgin polypropylene would ensure that the composition has a uniform set of properties (Riise [0135]), while also ensuring that manufacturing of the elongate rod would require less energy than using solely virgin polypropylene and allowing for the reuse of discarded resin material (Riise [0004]).   
Modified Haak in view of Riise fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity.
Suzuki teaches forming a molded plastic article ([Abstract]) from a composition comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin that can be utilized to form injection molded products (“mixing ratio of the recycled ABS /virgin ADS being set to be 50/50 weight ratio” [0104-0105]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the elongate body and stopper support of Haak in view of Ji and Riise to be formed from compositions 
Modified Haak in view of Suzuki fails to explicitly teach the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity. Cheng teaches a medical device formed from a composition of polymer resin wherein the composition pass or meet a United States Pharmacopeia score of zero for cytotoxicity ([0049]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the compositions forming the syringe plunger rod of Haak to pass or meet a United States Pharmacopeia score of zero for cytotoxicity based on the teachings of Cheng to ensure that the materials utilized in the syringe plunger rod will not lead to cell death during use of the syringe plunger rod (Cheng [0049]).

Regarding claim 8, modified Haak teaches the syringe plunger rod of claim 1. Modified Haak fails to explicitly teach the composition further comprises one or more of an antioxidant component, slip additive component, anti-static component, impact modifier component, colorant component, acid scavenger component, x-ray fluorescence agent component, radio-opaque filler component, surface modifier component, processing aid component, melt stabilizer, clarifiers or reinforcing agent component. Ji teaches a syringe plunger ([0039]) formed form compositions comprising a recycled resin ([0023]) and further comprising one or more of an antioxidant, anti-static component, or melt stabilizer ([0038]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the syringe plunger rod of Haak to be formed from a recycled resin composition further comprising one or more of an antioxidant, anti-static component, or melt stabilizer based on the teachings of Ji to 

Additionally, Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haak (USPN 5263934) in view of Coelho et al. (USPN 7387615) in view of Nevens et al. (USPN 5226897) in further view of Ji et al. (US 2011/0068036), in further view of Riise et al. (US 2005/0179153) in further view of Suzuki (US 2005/0127579) and in further view of Cheng et al. (US 2004/0148002).  
Regarding claim 1, Haak teaches a syringe plunger rod (piston rod 10; Figure 3D) comprising: an elongate body (piston rod 10) having a proximal end and a distal end defining a length (Figure 1) and consisting of three ribs ([Col 4, line 31]; Figure 3D) extending the length of the body (Figure 1); a thumbpress (pressing surface 11) positioned at the proximal end of the elongate body (Figure 1); and a stopper support (piston 9) positioned at the distal end of the elongate body (Figure 1); wherein the syringe plunger rod is a fluid path contact medical device (Figure 1).
Haak fails to explicitly teach at least one of the three ribs having a plurality of openings spaced along the length, and a plurality of support walls contacting two of the three ribs, the support walls spaced along the length of the elongate body and dispersed in one or more of the openings wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene; wherein the plurality of spaced openings occur at an intersection of at least two of the ribs.
plurality of openings (contractible portion 56 formed by flexing elements 57, slots 60, break points 62) spaced along the length (Figures 4 and 5), wherein the plurality of spaced openings occur at an intersection of at least two of the ribs (Figures 4 and 5). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify at least one of three ribs of Haak to include plurality of openings spaced along its length and occurring at an intersection of at least two of the ribs based on the teachings of Coelho to provide a means for locking the plunger within the barrel after use of the syringe by collapsing the distal portion of the plunger rod(Coelho [Col 3, line 12-14], by providing unidirectional flexibility to a locking ring on the proximal portion of the plunger rod and by breaking of the proximal portion of the plunger rod (Coelho [Col 8, lines 1-22]). 
Modified Haak in view of Coelho fails to explicitly teach a plurality of support walls contacting two of the three ribs, the support walls spaced along the length of the elongate body and dispersed in one or more of the openings wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Nevens teaches a syringe plunger rod comprising: ribs (ribs 33) extending the length of an elongate body (shaft 32), an opening (hole 63), and support walls (stiffening discs 34) contacting two of the three ribs (Figure 5), the support walls spaced along the length of the elongate body and dispersed in one or more of the openings (Figure 2). At the time the of the invention, it would have been obvious to one having ordinary skill in the art to further modify the 
Modified Haak in view of Nevens fails to explicitly teach wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Ji teaches a syringe plunger rod (“The pellets comprising the reclaimed plastic can be injection molded into new medical devices, such as…syringe plungers” [0039]) comprising a composition of recycled polypropylene (“the reclaimed plastic comprises substantially only polypropylene and polyethylene.” [0008]; “pellets formed into the medical device consist essentially of polypropylene.” [Claim 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the elongate body and stopper support of Haak to comprise compositions of recycled polypropylene based on the teachings of Ji to allow for the reuse of reclaimed polypropylene products in order to prevent additional waste of otherwise recyclable materials (Ji [0003]). 
Modified Haak in view of Ji fails to explicitly teach the composition comprises a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Riise teaches a composition for forming plastic products comprising a mixture of recycled resin (“plastic materials that contain predominately recycled PP material” [0133]) and virgin resin (“PP can be compounded with virgin polymers such as, PP,” [0135]), wherein the recycled resin is selected from a combination of post-industrial and post-consumer resin (“The recycled thermoplastic resin can include plastics are derived from post consumer sources…and post industrial molding and extrusion scrap.” [0036]), wherein the recycled resin is a recycled polypropylene (“plastic materials that contain predominately recycled PP material” [0133]) and the virgin resin is a virgin polypropylene (“PP can be compounded with virgin polymers such as, PP” [0135]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the recycled polypropylene elongate body and stopper support of Haak in view of Ji to comprise a composition of a mixture of recycled and virgin polypropylene based on the teachings of Riise because a composition of both recycled and virgin polypropylene would ensure that the composition has a uniform set of properties (Riise [0135]), while also ensuring that manufacturing of the elongate rod would require less energy than using solely virgin polypropylene and allowing for the reuse of discarded resin material (Riise [0004]).   
Modified Haak in view of Riise fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity.
Suzuki teaches forming a molded plastic article ([Abstract]) from a composition comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin that can be utilized to form injection molded products (“mixing ratio of the recycled ABS /virgin ADS being set to be 50/50 weight ratio” [0104-0105]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the elongate body and stopper support of Haak in view of Ji and Riise to be formed from compositions comprising a mixture 50% to 70% by weight of a recycled resin and 30% to 50% virgin resin based on the teachings of Suzuki to provide a composition that allows for the reuse of discarded 
Modified Haak in view of Suzuki fails to explicitly teach the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity. Cheng teaches a medical device formed from a composition of polymer resin wherein the composition pass or meet a United States Pharmacopeia score of zero for cytotoxicity ([0049]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the compositions forming the syringe plunger rod of Haak to pass or meet a United States Pharmacopeia score of zero for cytotoxicity based on the teachings of Cheng to ensure that the materials utilized in the syringe plunger rod will not lead to cell death during use of the syringe plunger rod (Cheng [0049]).

Regarding claim 8, modified Haak teaches the syringe plunger rod of claim 1. Modified Haak fails to explicitly teach the composition further comprises one or more of an antioxidant component, slip additive component, anti-static component, impact modifier component, colorant component, acid scavenger component, x-ray fluorescence agent component, radio-opaque filler component, surface modifier component, processing aid component, melt stabilizer, clarifiers or reinforcing agent component. Ji teaches a syringe plunger ([0039]) formed form compositions comprising a recycled resin ([0023]) and further comprising one or more of an antioxidant, anti-static component, or melt stabilizer ([0038]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the syringe plunger rod of Haak to be formed from a recycled resin composition further comprising one or more of an antioxidant, anti-static component, or melt stabilizer based on the teachings of Ji to limit medical waste and environmental hazards while ensuring that the resulting syringe plunger has the desired properties (Ji [0042]). 

Claims 9-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olovson (USPN 5423757) in view of Ingram et al. (US 2012/0071853) in further view of Ji et al. (US 2011/0068036), in further view of Riise et al. (US 2005/0179153) in further view of Suzuki (US 2005/0127579), and in further view of Cheng et al. (US 2004/0148002).  
Regarding claims 9 and 10, Olovson teaches a syringe plunger rod (rod-like element 5; Figures 1A and 7C) comprising: an elongate body (Figure 1A) having a proximal end and a distal end defining a length (Figure 1A) and consisting of two ribs (parts 5t and 5t’) in a v-shape (Figure 7C) extending the length of the body (Figure 1A); a thumbpress (upper pressure plate 8) positioned at the proximal end of the elongate body (Figure 1A); and a stopper support (connecting and disconnecting means 6) positioned at the distal end of the elongate body (Figure 1A), wherein the syringe plunger rod is a fluid path contact medical device (Figures 1A and 7C).
Olovson fails to explicitly teach at least one of the ribs having a plurality of openings spaced along the length and a plurality of support walls spaced along the length of the elongate body to provide support to the plunger rod, and wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene; wherein the plurality of spaced openings are positioned on fewer than all of the ribs.
Ingram teaches a syringe plunger rod (plunger 124) comprising: ribs (flange 142 and spine 170) extending the length of an elongate body (Figure 19), at least one of the ribs having a plurality of openings (first and second apertures 134, 138) spaced along the length (Figure 8), wherein the plurality of spaced openings are positioned on fewer than all of the ribs (Figure support walls (upper rib 144 and lower rib 146) spaced along the length of the elongate body to provide support to the plunger rod (Figure 19). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify one of the two ribs of Olovson to include plurality of openings spaced along its length based on the teachings of Ingram to provide support for allowing the syringe to be attached to an IV hanger to allow for control of the discharge and draining from the syringe (Ingram [0076,0078]); and it would have been obvious to one having ordinary skill in the art to modify the elongate body of the syringe plunger rod of Olovson to have a plurality of support walls spaced along the length based on the teachings of Ingram to keep the plunger aligned within the barrel of the syringe during use (Ingram [0067]). 
Modified Olovson in view of Ingram fails to explicitly teach a plurality of support walls spaced along the length of the elongate body and dispersed in one or more of the openings, and wherein each of the elongate body and stopper support comprise compositions comprising a mixture 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Nevens teaches a syringe plunger rod comprising: ribs (ribs 33) extending the length of an elongate body (shaft 32), an opening (hole 63), and support walls (stiffening discs 34) contacting two of the three ribs (Figure 5), the support walls spaced along the length of the elongate body and dispersed in one or more of the openings (Figure 2). At the time the of the invention, it would have been obvious to one having ordinary skill in the art to modify the plunger rod of Olovson to include support walls based on the teachings of Nevens to stiffen and provide support for the elongate body of the plunger rod (Nevens [Col 4, line 31]).

Ji teaches a syringe plunger rod (“The pellets comprising the reclaimed plastic can be injection molded into new medical devices, such as…syringe plungers” [0039]) comprising a composition of recycled polypropylene (“the reclaimed plastic comprises substantially only polypropylene and polyethylene.” [0008]; “pellets formed into the medical device consist essentially of polypropylene.” [Claim 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the elongate body and stopper support of Olovson to comprise compositions of recycled polypropylene based on the teachings of Ji to allow for the reuse of reclaimed polypropylene products in order to prevent additional waste of otherwise recyclable materials (Ji [0003]). 
Modified Olovson in view of Ji fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination  of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Riise teaches a composition for forming plastic products comprising a mixture of recycled resin (“plastic materials that contain predominately recycled PP material” [0133]) and virgin resin (“PP can be compounded with virgin polymers such as, PP,” [0135]), wherein the recycled resin is selected from a combination of post-industrial and post-consumer resin recycled polypropylene (“plastic materials that contain predominately recycled PP material” [0133]) and the virgin resin is a virgin polypropylene (“PP can be compounded with virgin polymers such as, PP” [0135]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the recycled polypropylene elongate body and stopper support of Olovson in view of Ji to comprise a composition of a mixture of recycled and virgin polypropylene based on the teachings of Riise because such a composition of both recycled and virgin polypropylene would ensure that the composition has a uniform set of properties (Riise [0135]), while ensuring that manufacturing of the elongate rod would require less energy than using solely virgin polypropylene and would allow for the reuse of discarded resin material (Riise [0004]).   
Modified Olovson in view of Riise fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity.
Suzuki teaches a composition comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin that can be utilized to form injection molded products (“mixing ratio of the recycled ABS /virgin ADS being set to be 50/50 weight ratio” [0104-0105]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the composition forming the elongate body and stopper support of Olovson to be formed from compositions comprising a mixture 50% to 70% by weight of a recycled resin and 30% to 50% virgin resin based on the teachings of Suzuki to provide a composition that allows for the reuse of discarded resin material that results in a molded product with few defects and high stability (Suzuki [0158]).   


Regarding claim 13, modified Olovson teaches the syringe plunger rod of claim 9. Modified Olovson fails to explicitly teach the composition further comprises one or more of an antioxidant component, slip additive component, anti-static component, impact modifier component, colorant component, acid scavenger component, x-ray fluorescence agent component, radio-opaque filler component, surface modifier component, processing aid component, melt stabilizer, clarifiers or reinforcing agent component. Ji teaches a syringe plunger ([0039]) formed form compositions comprising a recycled resin ([0023]) and further comprising one or more of an antioxidant, anti-static component, or melt stabilizer ([0038]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the syringe plunger rod of Olovson to be formed from a recycled resin composition further comprising one or more of an antioxidant, anti-static component, or melt stabilizer based on the teachings of Ji to limit medical waste and environmental hazards while ensuring that the resulting syringe plunger has the desired properties (Ji [0042]). 

Claims 14-16, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura et al. (US 2009/0131878) view of Wyrick et al. (USPN 5833669) in view of Ji et al. (US 2011/0068036), in further view of Riise et al. (US 2005/0179153) in further view of Suzuki (US 2005/0127579) and in further view of Cheng et al. (US 2004/0148002).  
Regarding claim 14, Kawamura teaches a syringe plunger rod (plunger rod 70; Figures 7A-9) comprising: an elongate body (cylindrical member 3) having a proximal end and a distal end defining a length (Figure 8A), the elongate body having an elongate cylindrical hollow form (Figure 8B) with a hollow portion (cut-off portions 7; Figures 7B and 8B) therein extending along the length (Figure 9); a thumbpress (flange 2) positioned at the proximal end of the elongate body (Figure 7A); and a stopper support (threads 4) positioned at the distal end of the elongate body (Figure 7A); wherein the syringe plunger rod is a fluid path contact medical device (Figure 3). 
Kawamura fails to explicitly teach the elongate body is an elongate square-shaped body; and wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin component is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Wyrick teaches a syringe plunger rod (plunger shaft 720) comprising an elongate square-shaped body (“Plunger shaft 720…has square cross-sectional shape 721” [Col 15, line 48-50]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the elongate body of Kawamura to be an elongate square-shaped body based on the teachings of Wyrick to allow for the incorporation of a dosage control means (Wyrick [Col 17, line 35-37]).
Kawamura in view of Wyrick fails to explicitly teach wherein each of the elongate body and stopper support comprise compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin 
Ji teaches a syringe plunger rod (“The pellets comprising the reclaimed plastic can be injection molded into new medical devices, such as…syringe plungers” [0039]) comprising a composition of recycled polypropylene (“the reclaimed plastic comprises substantially only polypropylene and polyethylene.” [0008]; “pellets formed into the medical device consist essentially of polypropylene.” [Claim 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the elongate body and stopper support of Kawamura to comprise compositions of recycled polypropylene based on the teachings of Ji to allow for the reuse of reclaimed polypropylene products in order to prevent additional waste of otherwise recyclable materials (Ji [0003]). 
Modified Kawamura in view of Ji fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the recycled resin is selected from a combination  of post-industrial recycled resin and post-consumer recycled resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity; wherein the recycled resin is a recycled polypropylene and the virgin resin is a virgin polypropylene.
Riise teaches a composition for forming plastic products comprising a mixture of recycled resin (“plastic materials that contain predominately recycled PP material” [0133]) and virgin resin (“PP can be compounded with virgin polymers such as, PP,” [0135]), wherein the recycled resin is selected from a combination of post-industrial and post-consumer resin (“The recycled thermoplastic resin can include plastics are derived from post consumer sources…and post industrial molding and extrusion scrap.” [0036]), wherein the recycled resin is a recycled polypropylene (“plastic materials that contain predominately recycled PP  virgin polypropylene (“PP can be compounded with virgin polymers such as, PP” [0135]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the recycled polypropylene elongate body and stopper support of Kawamura in view of Ji to comprise a composition of a mixture of recycled and virgin polypropylene based on the teachings of Riise because such a composition of both recycled and virgin polypropylene would ensure that the composition has a uniform set of properties (Riise [0135]), while ensuring that manufacturing of the elongate rod would require less energy than using solely virgin polypropylene and would allow for the reuse of discarded resin material (Riise [0004]).   
Modified Kawamura in view of Riise fails to explicitly teach the composition comprises compositions comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, wherein the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity.
Suzuki teaches a composition comprising a mixture of 50% to 70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin that can be utilized to form injection molded products (“mixing ratio of the recycled ABS /virgin ADS being set to be 50/50 weight ratio” [0104-0105]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the elongate body and stopper support of Kawamura to be formed from compositions comprising a mixture 50% to 70% by weight of a recycled resin and 30% to 50% virgin resin based on the teachings of Suzuki to provide a composition that allows for the reuse of discarded resin material that results in a molded product with few defects and high stability (Suzuki [0158]).   
Modified Kawamura in view of Suzuki fails to explicitly teach the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity. Cheng teaches a medical device formed from a composition of polymer resin wherein the composition pass or meet a United States Pharmacopeia score of zero for cytotoxicity (“drug-polymer coated stents with 

Regarding claim 15, modified Kawamura teaches the syringe plunger rod of claim 14, further comprising at least one rib (plural ribs 5B) within the hollow portion extending at least partially along the length of the elongate body (Figures 8B and 9).

Regarding claim 16, modified Kawamura teaches the syringe plunger rod of claim 14, wherein the hollow portion is shaped substantially similar to that of the elongate body (Figures 7B and 9; wherein the hollow portion and elongate body are similarly shaped because they both extend the full length of the syringe plunger rod.).

Regarding claim 21, modified Kawamura teaches the syringe plunger rod of claim 14, wherein the hollow portion is shaped differently from that of the elongate body (Figures 7B and 9; wherein the elongate body is cylindrical and the hollow portion has indentations formed by the ribs 5B).

Regarding claim 22, modified Kawamura teaches the syringe plunger rod of claim 15, wherein the at least one rib (ribs 5B) extends the entire length of the elongate body (Figure 9) and steps inward toward an inside of the hollow portion of the plunger rod (Figure 9; wherein the ribs 5B step inward to the ribs 6 at the distal end of the plunger rod). Modified Kawamura fails to 

Additionally, claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura et al. (US 2009/0131878) view of Wyrick et al. (USPN 5833669) in view of Ji et al. (US 2011/0068036), in further view of Riise et al. (US 2005/0179153) in further view of Suzuki (US 2005/0127579) and in further view of Cheng et al. (US 2004/0148002) as applied in claim 15 above and further in view of Novacek et al. (USPN 5462531). 
Regarding claim 22, modified Kawamura teaches the syringe plunger rod of claim 15, wherein the at least one rib (ribs 5B) extends the entire length of the elongate body (Figure 9). Modified Kawamura fails to explicitly teach that the at least one rib tapers toward an inside of the hollow portion of the plunger rod. Novacek teaches a syringe plunger rod (plunger 16) comprising an elongate body having an elongate cylindrical hollow form (cavity 82; Figure 5), wherein the elongate cylindrical hollow form tapers towards an inside of the plunger rod (Figure 5). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the at least one rib of Kawamura to taper toward an inside of the hollow portion of the . 

Response to Arguments
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive.
Regarding the argument that Sharp fails to teach or disclose the plurality of spaced openings occur at an intersection of at least two of the ribs” (Remarks, page 9-12 and pages 18-20), the examiner respectfully disagrees. Applicant presents the argument that “Claim 1 recites that the plurality of spaced openings occur at the intersection of the ribs. Thus, the spaced openings have a spherical shape with its center at the intersection” (Remarks, page 11). 
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the spaced openings have a spherical shape with its center at the intersection” [Remarks, Page 11]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that such a limitation (“the spaced openings have a spherical shape with its center at the intersection”, as shown in Figures 7A-7C) is not disclosed by the prior art of record. 
Second, the broadest reasonable interpretation of “the plurality of spaced openings occur at an intersection of at least two of the ribs” is not that a single opening is partially located on one rib and partially located on another rib such as shown in Figures 7A-7C and 8A-8C of the present application. The limitation “occur at an intersection of at least two of the ribs” can reasonably be interpreted as the plurality of openings are located near or adjacent the intersection of at least two ribs. Using such an interpretation, as detailed above with respect to claim 1, Sharp discloses a plunger rod (14) having ribs (50), and a plurality of spaced openings 

Regarding the argument that the “Office Action fails to consider the limitations of claims 1, 9, and 14 in their entirety” or ‘as a whole’ because “the cited references do not teach or disclose: (1) a fluid path contact medical device (such as the plunger of claims 1, 9 and 14) which comprise (2) compositions comprising a mixture of 50% to70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, (3) wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein (4) the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity”. As detailed above with respect to claims 1, 9, and 14, Haak, Olovson, and Kawamura each discloses a syringe plunger rod that is a fluid path contact medical device. The combination of Ji, Riise, and Suzuki discloses a plunger rod which comprise compositions comprising a mixture of 50-70% by weight of a recycled resin and 30-50% by weight of a virgin resin, wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-

Applicant’s arguments with respect to claims 9-10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, regarding the argument that the combination of support walls with the twistable plunger rod of Olovson would destroy the intended functionality of Olovson (Remarks, Page 21-24), the examiner respectfully disagrees. As detailed above with respect to claim 9, Ingram teaches a syringe plunger rod (124) comprising: ribs (142, 170) having a plurality of support walls (144, 146) spaced along the length of the elongate body (Figure 19). These support walls 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783